Order issued November 14, 2012




                                         In The
                             nitrt uf Appiati
                     FiftIi Jitrirt uf cxai at )at1a
                                  No. 05-12-01312-CR


                            RONNIE HALTON, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER


                        Before Justices Bridges, Richter, and Lang

      Appellant’s October 24, 2012 motion for rehearing is DENIED.


                                                                     1

                                                  DAVID L. BRIDGES
                                                  JUSTICE